

114 HR 6281 IH: BANK Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6281IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Salmon (for himself, Mr. Sherman, Mr. DesJarlais, Mr. Bera, Mr. Rohrabacher, Mr. Marino, Ms. Ros-Lehtinen, Mr. Lowenthal, Mr. Duncan of South Carolina, and Mr. Perry) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prevent further advances in North Korea’s nuclear program by preventing specialized financial
			 messaging services to, or direct or indirect access to such messaging
			 services for, the Central Bank of the Democratic People’s Republic of
			 Korea and certain other financial institutions and sanctioned persons, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Block Access to North Korea Act of 2016 or BANK Act of 2016. 2.FindingsCongress finds the following:
 (1)North Korea continues to develop a ballistic missile and nuclear weapons program, despite numerous United States and international sanctions, including United Nations Security Council Resolutions 1695, 1718, 1874, 2087, 2094, and 2270, among others.
 (2)North Korea tested its fifth and largest nuclear device on September 9, 2016. (3)North Korea has increased the pace of its missile testing, including the test of a submarine-launched ballistic missile, potentially furthering the development of a second-strike capability.
 (4)North Korea has persistently demonstrated an unwillingness to meaningfully negotiate with the United States regarding denuclearization.
 (5)By its actions and continued investments in its nuclear program, it is clear that the Government of North Korea has no intention to reduce or eliminate its nuclear weapons program.
 (6)Specialized financial messaging services allow for messaging and contact, including the transfer of funds, between financial institutions.
 (7)The Central Bank of the Democratic People’s Republic of Korea and certain other financial institutions are currently able to avail themselves to financial messaging systems which could be used in funding the North Korean nuclear program.
 (8)Experts link North Korea to the hacking of specialized financial messaging institutions, resulting in the theft of $81,000,000 from the central bank of Bangledesh.
 (9)North Korean provocations continue to endanger its citizens, those of United States allies, and those of Americans.
 3.Sense of CongressIt is the sense of Congress that— (1)providers of specialized financial messaging services are a critical link to the international financial system;
 (2)directly providing specialized financial messaging services to, or enabling or facilitating direct or indirect access to such messaging services for, any financial institution is inconsistent with paragraph 11 of the United Nations Security Council Resolution 2094; and
 (3)the United States reaffirms its commitment to its allies in the region, including the Republic of Korea and Japan, which are directly threatened by North Korea.
			4.Authorization of imposition of sanctions with respect to the provision of specialized financial
			 messaging services to the Central Bank of the Democratic People’s Republic
			 of Korea and certain other financial institutions and sanctioned persons
 (a)In generalThe President shall impose sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to a person if, on or after the date that is 90 days after the date of the enactment of this Act, the person continues to knowingly and directly provide specialized financial messaging services to, or knowingly enable or facilitate direct or indirect access to such messaging services for—
 (1)the Central Bank of the Democratic People’s Republic of Korea; (2)a financial institution that facilitates any transaction or transactions or provides significant financial services for nuclear development or proliferation for or on behalf of North Korea; or
 (3)a person identified on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury by reason of assisting the nuclear development or proliferation efforts of North Korea.
 (b)WaiverThe President may waive the requirement to impose sanctions with respect to a person under subsection (a) if—
 (1)the person is subject to a sanctions regime under its governing foreign law that requires it to eliminate the knowing provision of such messaging services to, and the knowing enabling and facilitation of direct or indirect access to such messaging services for, the Central Bank of the Democratic People’s Republic of Korea, any financial institution described in subsection (a)(2), and any person described in subsection (a)(3);
 (2)the person has, pursuant to that sanctions regime, terminated the knowing provision of such messaging services to, and the knowing enabling and facilitation of direct or indirect access to such messaging services for, the Central Bank of the Democratic People’s Republic of Korea, any financial institution described in subsection (a)(2), and any person described in subsection (a)(3); and
 (3)the President determines that such a waiver is in the national interest of the United States. (c)ClarificationFor purposes of this section, enabling or facilitating direct or indirect access to specialized financial messaging services for the Central Bank of the Democratic People’s Republic of Korea, a financial institution described in subsection (a)(2), or a person described in subsection (a)(3) includes doing so by serving as an intermediary financial institution with access to such messaging services.
			